EXHIBIT 10.1

 

NET PROFITS INTEREST BONUS PLAN

As Amended and Restated by the Board of Directors on July 19, 2007

The Net Profits Interest Bonus Plan (the “Plan”) of St. Mary Land & Exploration
Company shall function as follows:

1.          Annual Designation of Participation. Each year the Board of
Directors of the Company shall designate the key employees of the Company
eligible to participate in the Plan with respect to that calendar year. It is
anticipated that such participants shall be more senior employees and fewer in
number than the designated participants in the Company’s Cash Bonus Plan.

2. Determination of Aggregate Net Profits Interest Benefit. Participants in the
Plan shall receive a net profits interest in the Company’s interest in oil and
gas wells completed, plugged or abandoned or acquired by the Company (a “Pool”)
during the calendar year (the “Plan Year”). The aggregate amount of such net
profits interest of all participants for such Plan Year shall be ten percent
which interest shall apply after recovery by the Company from such wells of one
hundred percent of all costs and expenses incurred by it with respect thereto,
including but not limited to land, geological and geophysical costs but
excluding (except as described in paragraph 5 below) interest, and such net
profits interest shall increase to an aggregate of twenty percent from and after
such time as the Company has recovered two hundred percent of all such costs and
expenses incurred by it with respect to such wells, including prior compensation
expenses resulting from application of the Plan at the preceding ten percent
interest level. For purposes of the foregoing calculations, such wells shall be
accounted for as a single pool (effective January 1, 1999 except as described in
paragraph 5 below). In determining net profits, any recompletion, workover or
similar expenditures for wells shall be charged against the revenues of such
wells, as well as direct lease operating expenses, production taxes and overhead
as determined solely by COPAS charges in the relative areas.

 

 



 

 

3. Allocation of Net Profits Interest Among Participants. Each key employee
participating in the Plan with respect to a Plan Year shall be allocated a
portion of the net profits interest for such Plan Year in proportion to his or
her weighted base salary received during such Year relative to the weighted base
salary received by all participants during such Plan Year, adjusted for a
performance factor. The weighted base salary of the President and of the
Executive Vice- Presidents of the Company shall be one hundred percent of their
base salaries received during such Plan Year and of all other participants shall
be two-thirds thereof; provided, however, that a reduced participation rate may
be established by the Board of Directors for certain key employees whose duties
involve them in only a portion of the Company’s activities.

4.          Payout Limit. The total amount payable to an employee participating
in the Plan attributable to a Pool established with respect to the Plan Year
2006 and any subsequent Plan Year shall not exceed three times such
participant’s base salary for the Plan Year for which the Pool was established,
proportionately reduced to the extent the factor used in calculating the
weighted base salary is less than two-thirds (with such limitation referred to
herein as the “Payout Limitation”). For example, if the factor used for
calculating a participant’s weighted base salary is one-third, then the
limitation would be 50% of the participant’s salary (i.e. one-third divided by
two-thirds). With respect to each Multi-Year Pool established in the Plan Year
2006 or a later Plan Year, the Board of Directors shall specify appropriate
limitations so that, taking into account the Pool for the Plan Year and that
portion of a Multi-Year Pool allocated to such Plan Year, the aggregate amount
payable to any employee for such Plan Year is limited to three times such
participant’s weighted base salary. Once a participant’s payments with respect
to a Pool have reached the limit, any additional amounts that would otherwise be
payable to such participant shall be retained by the Company.

5.          Multi-Year Projects; Separate Pool. The Board of Directors, in its
discretion, may consider a significant acquisition or a multi-year project to be
accounted for as a separate pool (a “Multi-Year Pool”) with respect to the Plan
as follows:

(a) If the total costs incurred is greater than 75% of the average annual
aggregate cost during the current year and the preceding two calendar years, the
net profits interest of the participants with respect to such large acquisition
or multi-year

 

 



 

project shall be a portion of the ten percent and twenty percent amounts set
forth in paragraph 2 above equal to such percentages multiplied by a fraction of
which the numerator is 75 percent and the denominator is the percentage which
the cost of such acquisition or multi-year project is of the average annual
aggregate costs expended by the Company for all other oil and gas wells during
such year and during the preceding two calendar years (but exclusive of the
foregoing and any other projects designated as separate pools); and

(b) Recovery of the Company’s costs of such large acquisition or multi-year
project shall include interest thereon calculated at the prime rate in effect
from time to time;

(c) Notwithstanding the provisions of paragraph 3 above, participants in the
Plan with respect to such Multi-Year Pool shall be allocated a portion of the
net profits interest with respect thereto based upon their weighted base
salaries for the calendar year such significant acquisition or multi-year
project was completed or closed. The net profits interest in a multi-year
project shall be allocated among the participants in the Plan for the calendar
years in which the costs for such project are incurred until the project is
deemed to be substantially complete on the basis of their weighted base salaries
during such years;

(d) A transaction in which the Company acquires another company, or is acquired
or merges, or otherwise acquires what is considered by the Compensation
Committee of the Board of Directors of the Company another oil and gas business
(in which event the Compensation Committee shall determine what other incentive
compensation is appropriate, if any), as contrasted with what is considered a
more customary acquisition of oil and gas properties, shall not constitute the
acquisition of an oil and gas well project subject to the Plan.

6.          Vesting. For all Pools with respect to Plan Years prior to 2006, the
right to a portion of a net profits interest of a participant in the Pool shall
vest in full in such participant on December 31 of the calendar year for which
his or her participation is designated, provided that

 

 



 

the participant’s employment by the Company did not terminate prior to that date
for reasons other than disability (as defined below), retirement on or after
attaining age 65 or death. Termination of a participant’s employment subsequent
to that date shall not affect his or her right to such net profits interest.
Commencing with Pools (including Multi-Year Pools) for the 2006 Plan Year and
for Pools for all subsequent Plan Years, the right to a portion of a net profits
interest of a participant in the Pool for a Plan Year shall vest one-third (33
1/3%) in such participant on December 31 of the calendar year for which his or
her participation is designated for such Pool; two-thirds (66 2/3%) on the next
following December 31 and shall be fully vested on the second following
December 31 (each such date is referred to herein as a “Vesting Date”) provided
that the participant’s employment by the Company does not terminate prior to
each Vesting Date for reasons other than disability, retirement on or after
attaining age 65 or death. If the participant’s employment with the Company
terminates prior to a Vesting Date other than for reasons of disability,
retirement on or after attaining age 65 or death, the participant shall forfeit
any portion of such participant’s interest in a Pool that is not vested and the
Payout Limitation shall be reduced in proportion to the portion of the
participant’s interest that is forfeited. If a participant’s employment with the
Company terminates as a result of disability, retirement on or after attaining
age 65 or death, and on such date the participant is not fully vested, the
participant (or the participant’s successor in interest) shall vest in
accordance with the foregoing vesting schedule. Termination of a participant’s
employment for any reason subsequent to a Vesting Date shall not affect his or
her right to the vested portion of the net profits interests. If a payment to a
participant under this Plan with respect to any Pool would occur prior to the
time the participant is 100% vested in the particular Pool (but before the
participant has incurred a forfeiture of any portion of the participant’s
interest in such pool), the Company shall make only that percentage of a payment
with respect to the Pool for which the participant is vested. Unless the
participant terminates employment other than as a result of disability,
retirement on or after attaining age 65 or death and prior to full vesting (in
which case, upon termination any unvested amounts retained by the Company shall
be forfeited), the Company shall pay the balance of any amount held by the
Company for which the participant was not vested when payment was made no later
than 2 ½ months following the close of the Plan Year in which such participant
becomes fully vested in such Pool, and, for all Pools with respect to Plan Years
after 2006, no later than 2 ½ months following the close of the Plan Year in
which such participant becomes vested in an

 

 



 

additional amount in such Pool. For purposes of this section, disability shall
mean a physical or mental infirmity which impairs the employee’s ability to
substantially perform his employment duties with the Company on a full-time
basis for a period of 120 consecutive business days, and the employee has not
returned to full-time performance of his employment duties within 30 days after
notice by the Company of its intention to terminate employment of the employee
as a result thereof.

7.          Pool Payments Not Compensation for Other Purposes. Allocations or
payments to participants under the Plan shall not be deemed to constitute
compensation of any nature for purposes of any other compensation, retirement or
other benefit plan of the Company. To the extent that any such other plan
contains provisions contrary to the foregoing sentence, such other plan shall be
deemed to be amended to conform to the foregoing sentence.

8.          No Ownership of Underlying Assets. Net profits interests allocated
under the Plan shall not constitute for the participants therein the ownership
of real property interests in the mineral properties of the Company. Rather such
net profits interests shall constitute solely a right to receive payments from
the Company, or from a fund or trust established by the Company for that
purpose, the amount of which shall be determined by such net profits interests
and the Plan.

9.          Timing of Payments. Payments to participants under the Plan shall be
made annually, or more frequently as determined by the Board of Directors.
Pursuant to the transition provisions for Section 409A of the Internal Revenue
Code of 1986 (the “Code”) under Internal Revenue Service Notice 2006-79, the
Company, in its discretion, may allow a participant in the Plan to elect, on or
before December 31, 2007, to change the time and form of payments due to such
participant under the Plan with respect to Pools for Plan Years after 2004,
provided that such election may not (i) change payments that would otherwise be
payable under the Plan to such participant during 2007, or (ii) cause an amount
to be paid to such participant in 2007 that otherwise would not be payable under
the Plan to such participant in 2007.

The right to payments under the Plan shall not be subject to voluntary or
involuntary assignment by any participant thereunder other than as follows:

 

 



 

 

(a)

upon death pursuant to:

 

 

(i)

a will;

 

 

(ii)

the laws of descent and distribution; or

(iii)                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                          
                                                                               a
beneficiary designation form approved by the Company and executed by the
participant which designates the persons or entities to receive, upon the
participant’s death, the right to payments under the Plan which the participant
had upon the participant’s death; or

(b) pursuant to a qualified domestic relations order, as defined under
Section 414(p) of the Code, relating to the provision of child support, alimony
payments, or marital property rights to a spouse, former spouse, child or other
dependent of the participant.

The Company shall have the right to require that any recipient of payments under
the Plan who is not an employee of the Company at the time of payment shall be
responsible for the payment of all amounts required to satisfy all federal,
state and local withholding taxes applicable to such recipient with respect to
such payments under the Plan.

10. Termination Rights. With respect to Plan Years ending on or before December
31, 2004, the Company shall have the right, as provided under the terms of the
Plan as in effect on October 3, 2004 and therefore subject to the grandfather
provisions of Section 409A of the Code pursuant to Internal Revenue Service
Notice 2005-1, at any time or from time to time to acquire the rights of all
participants in any Plan Year if the participants holding no less than
two-thirds of that Plan Year’s interests have agreed in writing to the terms and
conditions of a buy-out of that Plan Year.

Pursuant to the limited cashout provisions of Section 1.409A-3(j)(4)(v) of the
Treasury Regulations, the Company shall have the discretion to require a
mandatory lump sum payment to a participant of amounts due under the Plan that
do not exceed the then applicable dollar amount under Section 402(g)(1)(B) of
the Code, provided that:

 

 



 

 

(a) any required exercise of discretion by the Company is evidenced in writing
no later than the date of such payment; and

(b) The payment results in the termination and liquidation of the entirety of
the participant’s interest under the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Section 1.409A-1(c)(2) of the Treasury Regulations.

The Company shall have the right at any time or from time to time to terminate
and liquidate the Plan and acquire the rights of all participants in the Plan
for their fair market values (reflecting the discounted present values of the
payment of such purchase price) if the participants holding no less than
two-thirds of the aggregate values of the interests in the Plan have agreed in
writing to the terms and conditions of a buy-out and if:

(a) the termination and liquidation of the Plan does not occur proximate to a
downturn in the financial health of the Company;

(b) the Company terminates and liquidates all arrangements sponsored by the
Company that would be aggregated with this Plan under Section 409A of the Code;

(c) no payments in liquidation of the Plan are made within 12 months of the date
the Company takes all necessary actions to irrevocably terminate and liquidate
the Plan, other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred;

(d) all termination and liquidation payments are made within 24 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; and

(e) the Company does not adopt any new plan or arrangement that would be
aggregated with this Plan if any participant in this Plan would participate in
such other

 

 



 

plan or arrangement at any time within 3 years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan.

11.        Change of Control Provision. Pursuant to the provisions of Section
409A(a)(2)(A)(v) of the Code and Section 1.409A-3(i)(5) of the Treasury
Regulations and the following provisions of this Section 11, upon the occurrence
of an objectively determinable change in the ownership of the Company, change in
effective control of the Company, or change in the ownership of a substantial
portion of the assets of the Company (as such events are defined in Section
1.409A-3(i)(5)(v) - (vii) of the Treasury Regulations), the Company shall be
permitted to purchase the net profits interests of all of the participants in
the Plan with respect to (i) all Plan Years from and after the Plan Year 2006,
and (ii) the Plan Year 2005, subject to the consent of the participants in such
Plan Year since such Plan Year was not subject to a change of control purchase
provision when the Pool for such Plan Year was originally established. Any such
purchase of interests shall be made by the Company pursuant to an irrevocable
action taken by the Company within the 30 days preceding or the 12 months
following the change of control event, payments for any such purchase shall be
made within 12 months of the date of such irrevocable action, and in the event
of any such purchase all agreements, methods, programs, and other arrangements
sponsored by the Company immediately after the time of the change of control
event with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Section 1.409A-1(c)(2) of the Treasury
Regulations shall be terminated and liquidated.

The purchase prices of such net profits interests shall be their fair market
values (reflecting the discounted present values of the payment of such purchase
price) determined by good faith negotiations between the Company and
representatives of the Plan, and such purchase prices shall be payable in cash
promptly following their determination. Such representatives shall be (i) with
respect to the Plan Years from and after the Plan Year 2006, the three
participants who hold the three aggregate largest interests by total value in
all affected Plan Years from and after the Plan Year 2006, as determined by the
Company, and who are willing and able to serve in such capacity, and (ii) with
respect to the Plan Year 2005, the three participants who hold the three largest
interests by value in such Plan Year, as determined by the Company, and who are
willing and able to serve in such capacity. The Company and such

 

 



 

representatives may, at the expense of the Company, engage such consultants to
assist with such determination as they may select. In the event that following a
reasonable period of time the Company and such representatives are unable to
reach agreement on such fair market values or any portion thereof, the
determination of such fair market values shall be made by an independent party
of recognized national stature with competence and experience with respect to
the sale and purchase of interests in oil and gas properties and the valuation
thereof. The above described determination shall be final, conclusive and
binding on all participants in the Plan.

In making such determination of the purchase prices of the net profits interests
set forth above, the Company and the representatives of the Plan, and the above
described independent party if applicable, shall consider all facts and
circumstances they deem to be reasonably relevant, including but not limited to
the terms of the transaction constituting the applicable change of control
event. The Company and the representatives of the Plan shall have no liability
with respect to the above described determination except for gross negligence or
willful neglect and such representatives shall be indemnified by the Company
with respect to any claim arising out of such determination, and any expense
associated therewith, including reasonable attorney’s fees, in the absence of
gross negligence and willful neglect.

12. Interpretation of Plan. All matters with respect to the interpretation and
application of the Plan shall be conclusively determined by the Compensation
Committee of the Board of Directors of the Company.

13. Reservation of Right to Terminate or Amend. The Plan may be terminated or
modified prospectively at any time by the Board of Directors, subject to the
requirements of Section 10. Notwithstanding the foregoing, no payment of
benefits shall be made to participants except to the extent otherwise provided
herein. Nothing contained in the Plan shall constitute a contract, express or
implied, or any other type of obligation with respect to the employment or the
continued employment by the Company of any person.

14.        Section 409A Compliance. This Plan is intended in all respects to
comply with the provisions of Section 409A of the Code and the Company shall
interpret and administer the Plan in all respects in a manner consistent with
such provisions. Amounts that were deferred and

 

 



 

vested prior to January 1, 2005 are intended to be grandfathered and exempt from
Section 409A pursuant to the terms of Internal Revenue Service Notice 2005-1. In
accordance with Section 1.409A-3(j)(4)(vii) of the Treasury Regulations (or any
subsequent corresponding provision of law), should there be a final
determination that this Plan fails to meet the requirements of Section 409A and
the regulations thereunder with respect to any participant, the Company may
distribute to the participant an amount not to exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A and the regulations. Notwithstanding anything herein to the
contrary, in the event of any payment to a “specified employee” as defined by
Section 409A(a)(2)(B)(i) of the Code, any payment that would otherwise be made
on account of such employee’s separation from service before the expiration of
six months following the date of such separation shall be made on the first day
following the expiration of six months from the date of separation of service.

 

 

 

 

 